Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of January 10, 2014
(the “Effective Date”), by and between BKFS II MANAGEMENT, INC., a Delaware
corporation (the “Company”), and WILLIAM P. FOLEY, II (the “Employee”). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:

1. Purpose. The purpose of this Agreement is to recognize the Employee’s
significant contributions to the overall financial performance and success of
the Company and to provide a single, integrated document which shall provide the
basis for the Employee’s continued employment by the Company.

2. Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company employs the Employee to serve in an executive capacity as Chairman
of ServiceLink Holdings, LLC. The Employee accepts such employment and agrees to
undertake and discharge the duties, functions and responsibilities set forth in
Appendix A attached hereto. In addition to the duties and responsibilities
specifically assigned to the Employee pursuant to Appendix A, the Employee will
perform such other duties and responsibilities as are from time to time assigned
to the Employee by the Board of Directors of the Company (the “Board”) in
writing, consistent with the terms and provisions of this Agreement. The Company
acknowledges and agrees that Employee is now and may continue to serve as
Chairman of Fidelity National Financial, Inc. (“FNF”) and Black Knight Financial
Services I, LLC, Vice Chairman of Fidelity National Information Services, Inc.
and as an owner and officer of several personal real estate, winery and
restaurant investments.

3. Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date or, if later, ending on the last day of any extension made
pursuant to the next sentence, subject to prior termination as set forth in
Section 8 (such term, including any extensions pursuant to the next sentence,
the “Employment Term”). The Employment Term shall be extended automatically for
one (1) additional year on the first anniversary of the Effective Date and for
an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term before such
extension would be effectuated. Notwithstanding any termination of the
Employment Term or the Employee’s employment, the Employee and the Company agree
that Sections 8 through 10 shall remain in effect until all parties’ obligations
and benefits are satisfied thereunder.

4. Salary. During the Employment Term, the Company shall pay the Employee an
annual base salary, before deducting all applicable withholdings, of no less
than $212,500 per year, payable at the time and in the manner dictated by the
Company’s standard payroll policies. Such minimum annual base salary may be
periodically reviewed and increased (but not decreased without the Employee’s
express written consent) at the discretion of the Board or the Compensation
Committee of the Board (the “Committee”) to reflect, among other matters, cost
of living increase and performance results (the aggregate amount of paid salary
in any given year shall be referred to as the “Annual Base Salary”).



--------------------------------------------------------------------------------

5. Other Compensation and Fringe Benefits. In addition to any executive bonus,
deferred compensation and long-term incentive plans which the Company or an
affiliate of the Company may from time to time make available to the Employee,
the Employee shall be entitled to the following during the Employment Term:

 

  (a) the standard Company benefits enjoyed by the Company’s other top
executives as a group;

 

  (b) medical and other insurance coverage (for the Employee and any covered
dependents) provided by the Company to its other top executives as a group;
however, as of the Effective Date, Employee will receive medical benefits from
FNF;

 

  (c) eligibility to elect and purchase supplemental disability insurance in
accordance with the Company’s then current benefit offering;

 

  (d) an annual incentive bonus opportunity under the Company’s annual incentive
plan (“Annual Bonus Plan”) for each calendar year included in the Employment
Term, with such opportunity to be earned based upon attainment of performance
objectives established by the Committee (“Annual Bonus”). The Employee’s target
Annual Bonus under the Annual Bonus Plan shall be no less than 225% of the
Employee’s Annual Base Salary (collectively, the target and maximum are referred
to as the “Annual Bonus Opportunity”). The Employee’s Annual Bonus Opportunity
may be periodically reviewed and increased (but not decreased without the
Employee’s express written consent) at the discretion of the Committee. The
Annual Bonus shall be paid no later than the March 15th first following the
calendar year to which the Annual Bonus relates; and

 

  (e) participation in the Company’s synergy and profits interest equity
incentive plans.

6. Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods consistent with
the Employee’s position and in accordance with the Company’s standard policies,
or as the Board may approve. In addition, the Employee shall be entitled to such
holidays consistent with the Company’s standard policies or as the Board or the
Committee may approve.

7. Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under the Company’s expense reimbursement policy.

8. Termination of Employment. The Company or the Employee may terminate the
Employee’s employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee’s employment. The Employment Term shall terminate
automatically upon the Employee’s death.

 

2



--------------------------------------------------------------------------------

  (a) Notice of Termination. Any purported termination of the Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in Section 25. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that indicates the
Date of Termination (as that term is defined in Subsection 8(b)) and, with
respect to a termination due to Disability (as that term is defined in
Subsection 8(e)), Cause (as that term is defined in Subsection 8(d)), or Good
Reason (as that term is defined in Subsection 8(f)), sets forth in reasonable
detail the facts and circumstances that are alleged to provide a basis for such
termination. A Notice of Termination from the Company shall specify whether the
termination is with or without Cause or due to the Employee’s Disability. A
Notice of Termination from the Employee shall specify whether the termination is
with or without Good Reason.

 

  (b) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean the date specified in the Notice of Termination (but in no event
shall such date be earlier than the thirtieth (30th) day following the date the
Notice of Termination is given) or the date of the Employee’s death.

 

  (c) No Waiver. The failure to set forth any fact or circumstance in a Notice
of Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

 

  (d) Cause. For purposes of this Agreement, a termination for “Cause” means a
termination by the Company based upon the Employee’s: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason);
(ii) willful neglect of duties (other than due to a physical or mental
impairment or due to an action or inaction directed by the Company that would
otherwise constitute Good Reason); (iii) conviction of, or pleading nolo
contendere to, criminal or other illegal activities involving dishonesty;
(iv) material breach of this Agreement; or (v) failure to materially cooperate
with or impeding an investigation authorized by the Board. The Employee’s
termination for Cause shall be effective when and if a resolution is duly
adopted by an affirmative vote of at least  3⁄4 of the Board (less the
Employee), stating that, in the good faith opinion of the Board, the Employee is
guilty of the conduct described in the Notice of Termination and such conduct
constitutes Cause under this Agreement; provided, however, that the Employee
shall have been given reasonable opportunity (A) to cure any act or omission
that constitutes Cause if capable of cure and (B), together with counsel, during
the thirty (30) day period following the receipt by the Employee of the Notice
of Termination and prior to the adoption of the Board’s resolution, to be heard
by the Board.

 

3



--------------------------------------------------------------------------------

  (e) Disability. For purposes of this Agreement, a termination based upon
“Disability” means a termination by the Company based upon the Employee’s
entitlement to long-term disability benefits under the Company’s long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination.

 

  (f) Good Reason. For purposes of this Agreement, a termination for “Good
Reason” means a termination by the Employee during the Employment Term based
upon the occurrence (without the Employee’s express written consent) of any of
the following:

 

  (i) a material diminution in the Employee’s position or title, or the
assignment of duties to the Employee that are materially inconsistent with the
Employee’s position or title;

 

  (ii) a material diminution in the Employee’s Annual Base Salary or Annual
Bonus Opportunity;

 

  (iii) within six (6) months immediately preceding or within two (2) years
immediately following a Change in Control: (A) a material adverse change in the
Employee’s status, authority or responsibility (e.g., the Employee no longer
serving as Chairman of the Board would constitute such a material adverse
change); (B) a material adverse change in the position to whom the Employee
reports (including any requirement that the Employee report to a corporate
officer or employee instead of reporting directly to the Board) or to the
Employee’s service relationship (or the conditions under which the Employee
performs his duties) as a result of such reporting structure change, or a
material diminution in the authority, duties or responsibilities of the position
to whom the Employee reports; (C) a material diminution in the budget over which
the Employee has managing authority; or (D) a material change in the geographic
location of the Employee’s principal place of employment (e.g., the Company has
determined that a relocation of more than thirty-five (35) miles would
constitute such a material change);

 

  (iv) a material breach by the Company of any of its obligations under this
Agreement; or

 

  (v) election of a new director to the Company’s Board who Employee (as a
director of the Board) did not consent to or vote for.

Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
either: (x) within ninety (90)

 

4



--------------------------------------------------------------------------------

days of the initial existence of such event; or (y) in the case of an event
predating a Change in Control, within ninety (90) days of the Change in Control;
and (2) the Company fails to cure the condition or event constituting Good
Reason within thirty (30) days following receipt of the Employee’s Notice of
Termination.

 

  (g) Cross-Termination. A termination of employment by FNF, Black Knight
Financial Services I, LLC or Employee for any reason under that certain Amended
and Restated Employment Agreement between FNF and Employee or under that certain
Employment Agreement between Black Knight Financial Services I, LLC and Employee
shall constitute a termination for the same reason under this Agreement and
Employee shall be entitled to the appropriate termination benefits under this
Agreement.

9. Obligations of the Company Upon Termination.

 

  (a) Termination by the Company for a Reason Other than Cause, Death or
Disability or Termination by the Employee for Good Reason. If the Employee’s
employment is terminated by: (1) the Company for any reason other than Cause,
Death or Disability; or (2) the Employee for Good Reason:

 

  (i) the Company shall pay the Employee the following (collectively, the
“Accrued Obligations”): (A) within five (5) business days after the Date of
Termination, any earned but unpaid Annual Base Salary; (B) within a reasonable
time following submission of all applicable documentation, any expense
reimbursement payments owed to the Employee for expenses incurred prior to the
Date of Termination; and (C) no later than March 15th of the year in which the
Date of Termination occurs, any earned but unpaid Annual Bonus payments relating
to the prior calendar year;

 

  (ii) the Company shall pay the Employee no later than March 15th of the
calendar year following the year in which the Date of Termination occurs, a
prorated Annual Bonus based upon the actual Annual Bonus that would have been
earned by the Employee for the year in which the Date of Termination occurs
(based upon the target Annual Bonus Opportunity in the year in which the Date of
Termination occurred, or the prior year if no target Annual Bonus Opportunity
has yet been determined, and the actual satisfaction of the applicable
performance measures, but ignoring any requirement under the Annual Bonus plan
that the Employee must be employed on the payment date) multiplied by the
percentage of the calendar year completed before the Date of Termination;

 

  (iii) the Company shall pay the Employee, no later than the sixty-fifth
(65th) calendar day after the Date of Termination, a lump-sum payment equal to
300% of the sum of: (A) the Employee’s Annual Base Salary in effect immediately
prior to the Date of Termination (disregarding any reduction in Annual Base
Salary to which the Employee did not expressly consent in writing); and (B) the
highest Annual Bonus paid to the Employee by the Company within the three
(3) years preceding his termination of employment or, if higher, the target
Annual Bonus Opportunity in the year in which the Date of Termination occurs;

 

5



--------------------------------------------------------------------------------

  (iv) all stock option, restricted stock, profits interest and other
equity-based incentive awards granted by the Company that were outstanding but
not vested as of the Date of Termination shall become immediately vested and/or
payable, as the case may be, unless the equity incentive awards are based upon
satisfaction of performance criteria (not based solely on the passage of time);
in which case, they will only vest pursuant to their express terms, provided,
however, that any such equity awards that are vested pursuant to this provision
and that constitute a non-qualified deferred compensation arrangement within the
meaning of Code Section 409A shall be paid or settled on the earliest date
coinciding with or following the Date of Termination that does not result in a
violation of or penalties under Section 409A; and

 

  (v) the Company shall provide the Employee with certain continued welfare
benefits as follows:

 

  (A) Any life insurance coverage provided by the Company shall terminate at the
same time as life insurance coverage would normally terminate for any other
employee that terminates employment with the Company, and the Employee shall
have the right to convert that life insurance coverage to an individual policy
under the regular rules of the Company’s group policy. In addition, if the
Employee is covered under or receives life insurance coverage provided by the
Company on the Date of Termination, then within thirty (30) business days after
the Date of Termination, the Company shall pay the Employee a lump sum cash
payment equal to thirty-six (36) monthly life insurance premiums based on the
monthly premiums that would be due assuming that the Employee had converted his
Company life insurance coverage that was in effect on the Notice of Termination
into an individual policy.

 

  (B) As long as the Employee pays the full monthly premiums for COBRA coverage,
the Company shall provide the Employee and, as applicable, the Employee’s
eligible dependents with continued medical and dental coverage, on the same
basis as provided to the Company’s active executives and their dependents until
the earlier of: (i) three (3) years after the Date of Termination; or (ii) the
date the Employee is first eligible for medical and dental coverage (without
pre-existing condition limitations) with a subsequent employer. In addition,
within thirty (30) business days after the Date of Termination, the Company
shall pay the Employee a lump sum cash payment equal to thirty-six (36) monthly
medical and dental COBRA premiums based on the level of coverage in effect for
the Employee (e.g., employee only or family coverage) on the Date of
Termination.

 

6



--------------------------------------------------------------------------------

  (b) Termination by the Company for Cause and by the Employee without Good
Reason. If the Employee’s employment is terminated (i) by the Company for Cause
or (ii) by the Employee without Good Reason (excluding for this purpose the
Employee terminating his employment without Good Reason during the six (6) month
period immediately following a Change in Control in accordance with
Section 9(a)), the Company’s only obligation under this Agreement shall be
payment of any Accrued Obligations.

 

  (c) Termination due to Death or Disability. If the Employee’s employment is
terminated due to death or Disability, the Company shall pay the Employee (or to
the Employee’s estate or personal representative in the case of death), within
thirty (30) business days after the Date of Termination: (i) any Accrued
Obligations, plus (ii) a prorated Annual Bonus based upon the target Annual
Bonus opportunity in the year in which the Date of Termination occurred (or the
prior year if no target Annual Bonus Opportunity has yet been determined)
multiplied by the percentage of the calendar year completed before the Date of
Termination.

 

  (d) Definition of Change in Control. For purposes of this Agreement, the term
“Change in Control” shall mean that the conditions set forth in any one of the
following subsections shall have been satisfied:

 

  (i) the acquisition, directly or indirectly, by any “person” (within the
meaning of Section 3(a)(9) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of
“beneficial ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of all outstanding securities of the Company;

 

  (ii) a merger or consolidation in which the Company is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than fifty percent (50%) of
the total combined voting power of all outstanding voting securities of the
surviving entity immediately after such merger or consolidation;

 

  (iii) a reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of all outstanding voting securities of the Company are transferred
to or acquired by a person or persons different from the persons holding those
securities immediately prior to such merger;

 

7



--------------------------------------------------------------------------------

  (iv) during any period of two (2) consecutive years during the Employment Term
or any extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;

 

  (v) the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of the Company that have a total fair market
value equal to or more than one-third of the total fair market value of all of
the assets of the Company immediately prior to such sale, transfer or other
disposition, other than a sale, transfer or other disposition to an entity
(A) which immediately following such sale, transfer or other disposition owns,
directly or indirectly, at least fifty percent (50%) of the Company’s
outstanding voting securities or (B) fifty percent (50%) or more of whose
outstanding voting securities is immediately following such sale, transfer or
other disposition owned, directly or indirectly, by the Company. For purposes of
the foregoing clause, the sale of stock of a subsidiary of the Company (or the
assets of such subsidiary) shall be treated as a sale of assets of the Company;
or

 

  (vi) the approval by the stockholders of a plan or proposal for the
liquidation or dissolution of the Company.

 

  (e) Six-Month Delay. To the extent the Employee is a “specified employee,” as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable during
the six (6) month period after separation from service, will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period, provided,
however, that if the Employee dies following the Date of Termination and prior
to the payment, distribution, settlement or provision of any payments,
distributions or benefits delayed on account of Code Section 409A, such
payments, distributions or benefits shall be paid or provided to the personal
representative of the Employee’s estate within 30 days after the date of
Employee’s death.

10. Excise Tax. If any payments or benefits paid or provided or to be paid or
provided to the Employee or for Employee’s benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
the Company or its subsidiaries or the termination thereof (a “Payment” and,
collectively, the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee may

 

8



--------------------------------------------------------------------------------

elect for such Payments to be reduced to one dollar less than the amount that
would constitute a “parachute payment” under Section 280G of the Code (the
“Scaled Back Amount”). Any such election must be in writing and delivered to the
Company within thirty (30) days after the Date of Termination. If Employee does
not elect to have Payments reduced to the Scaled Back Amount, Employee shall be
responsible for payment of any Excise Tax resulting from the Payments and
Employee shall not be entitled to a gross-up payment under this Agreement or any
other for such Excise Tax. If the Payments are to be reduced, they shall be
reduced in the following order of priority: (i) first from cash compensation,
(ii) next from equity compensation, then (iii) pro-rata among all remaining
Payments and benefits. To the extent there is a question as to which Payments
within any of the foregoing categories are to be reduced first, the Payments
that will produce the greatest present value reduction in the Payments with the
least reduction in economic value provided to Employee shall be reduced first.
Notwithstanding the order of priority of reduction set forth above, the Employee
may include in the Employee’s election for a Scaled Back Amount a change to the
order of such Payment reduction. The Company shall follow such revised reduction
order, if and only if, the Company, in its sole judgment, determines such change
does not violate the provisions of Code Section 409A.

11. Non-Delegation of the Employee’s Rights. The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.

12. Confidential Information. The Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this
Section 12. Accordingly, the Employee agrees that during the Employment Term and
at all times thereafter he will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will he utilize any such information,
either alone or with others, outside the scope of his duties and
responsibilities with the Company and its affiliates.

13. Non-Competition.

 

  (a)

During Employment Term. The Employee agrees that, during the Employment Term, he
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to the Company and its
affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with the Company’s or
its affiliates’ principal business, nor solicit customers, suppliers or
employees of the

 

9



--------------------------------------------------------------------------------

  Company or affiliates on behalf of, or in any other manner work for or assist
any business which is a direct competitor with the Company’s or its affiliates’
principal business. In addition, during the Employment Term, the Employee will
undertake no planning for or organization of any business activity competitive
with the work he performs as an employee of the Company, and the Employee will
not combine or conspire with any other employee of the Company or any other
person for the purpose of organizing any such competitive business activity.

 

  (b) After Employment Term. The parties acknowledge that the Employee will
acquire substantial knowledge and information concerning the business of the
Company and its affiliates as a result of his employment. The parties further
acknowledge that the scope of business in which the Company and its affiliates
are engaged as of the Effective Date is national and very competitive and one in
which few companies can successfully compete. Competition by the Employee in
that business after the Employment Term would severely injure the Company and
its affiliates. Accordingly, for a period of one (1) year after the Employee’s
employment terminates for any reason whatsoever, except as otherwise stated
herein below, the Employee agrees: (i) not to become an employee, consultant,
advisor, principal, partner or substantial shareholder of any firm or business
that directly competes with the Company or its affiliates in their principal
products and markets; and (ii), on behalf of any such competitive firm or
business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of the Company or an affiliate.

 

  (c) Exclusion. Working, directly or indirectly, for any of the following
entities shall not be considered competitive to the Company or its affiliates
for the purpose of this Section 13: (i) Fidelity National Information Services,
Inc., its affiliates or their successors; (ii) FNF or Black Knight Financial
Services I, LLC, its respective affiliates or their respective successors; or
(iii) the Company, its affiliates or their successors if this Agreement is
assumed by a third party as contemplated in Section 21.

14. Return of Company Documents. Upon termination of the Employment Term, the
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.

15. Improvements and Inventions. Any and all improvements or inventions that the
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of the Employee’s employment hereunder, shall be the sole and
exclusive property of the Company. The Employee shall, whenever requested by the
Company, execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.

 

10



--------------------------------------------------------------------------------

16. Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by the Employee to abide by
its terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by the Employee of any of the obligations of this
Agreement, the Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel the Employee to
perform as agreed herein. The Employee hereby acknowledges that obligations
under Sections and Subsections 12, 13(b), 14, 15, 16, 17 and 18 shall survive
the termination of employment and be binding by their terms at all times
subsequent to the termination of employment for the periods specified therein.
Nothing herein shall in any way limit or exclude any other right granted by law
or equity to the Company.

17. Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
under Section 9 (other than due to the Employee’s death), the Employee shall
have executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release relates only to the Employee’s employment relationship with the
Company. With respect to any release required to receive payments owed pursuant
to Section 9, the Company must provide the Employee with the form of release no
later than seven (7) days after the Date of Termination and the release must be
signed by the Employee and returned to the Company, unchanged, effective and
irrevocable, no later than sixty (60) days after the Date of Termination.

18. No Mitigation. The Company agrees that, if the Employee’s employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Subsection 9(a)(v)
hereof) shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.

19. Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.

20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.

21. Successors. This Agreement may not be assigned by the Employee. In addition
to any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or

 

11



--------------------------------------------------------------------------------

otherwise) to all or substantially all of the stock, business and/or assets of
the Company, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption by a successor shall be a material breach of this Agreement. The
Employee agrees and consents to any such assumption by a successor of the
Company, as well as any assignment of this Agreement by the Company for that
purpose. As used in this Agreement, “Company” shall mean the Company as herein
before defined as well as any such successor that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law. This Agreement shall be binding upon and inure to the benefit
of the parties and their permitted successors or assigns.

22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

23. Attorneys’ Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of the Employee’s tax year following the Employee’s
tax year in which the payment amount becomes known and payable; provided,
however, that on or after a Change in Control, and following the Employee’s
termination of employment with the Company, if any party finds it necessary to
employ legal counsel or to bring an action at law or other proceedings against
the other party to interpret or enforce any of the terms hereof, the Company
shall pay (on an ongoing basis) to the Employee to the fullest extent permitted
by law, all legal fees, court costs and litigation expenses reasonably incurred
by the Employee or others on his behalf (such amounts collectively referred to
as the “Reimbursed Amounts”); provided, further, that the Employee shall
reimburse the Company for the Reimbursed Amounts if it is determined that a
majority of the Employee’s claims or defenses were frivolous or without merit.
Requests for payment of Reimbursed Amounts, together with all documents required
by the Company to substantiate them, must be submitted to the Company no later
than ninety (90) days after the expense was incurred. The Reimbursed Amounts
shall be paid by the Company within ninety (90) days after receiving the request
and all substantiating documents requested from the Employee. The payment of
Reimbursed Amounts during the Employee’s tax year will not impact the Reimbursed
Amounts for any other taxable year. The rights under this Section 23 shall
survive the termination of employment and this Agreement until the expiration of
the applicable statute of limitations.

24. Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each

 

12



--------------------------------------------------------------------------------

be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of the Employee
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants in
this Agreement.

25. Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:

To the Company:

BKFS II Management, Inc.

601 Riverside Avenue

Jacksonville, FL 32204

Attention: General Counsel

To the Employee:

William P. Foley, II

601 Riverside Avenue

Jacksonville, FL 32204

26. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.

27. Tax Withholding. The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.

 

13



--------------------------------------------------------------------------------

28. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Code Section 409A. In no event may Employee, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code Section 409A, including,
without limitation, that (i) in no event shall reimbursements by the Company
under this Agreement be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred; (ii) the amount of in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the in-kind benefits
that the Company is obligated to pay or provide in any other calendar year;
(iii) the Employee’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Employee’s remaining lifetime. Notwithstanding anything contained herein to the
contrary, (x) in no event shall the Date of Termination occur until the Employee
experiences a “separation of service” within the meaning of Code Section 409A,
and the date on which such separation from service takes place shall be the
“Date of Termination,” and all references herein to a “termination of
employment” (or words of similar meaning) shall mean a “separation of service”
within the meaning of Code Section 409A and (y) to the extent the payment of any
amount pursuant to Section 9 of this Agreement constitutes deferred compensation
(within the meaning of Treasury Regulation Section 1.409A-1(b)) and such amount
is payable within a number of days (e.g., no later than the sixty-fifth
(65th) calendar day after the Date of Termination) that begins in one calendar
year and ends in a subsequent calendar year, such amount shall be paid in the
subsequent calendar year. The Employee acknowledges that he has been advised to
consult with an attorney and any other advisors of Employee’s choice prior to
executing this Agreement, and the Employee further acknowledges that, in
entering into this Agreement, he has not relied upon any representation or
statement made by any agent or representative of Company or its affiliates that
is not expressly set forth in this Agreement, including, without limitation, any
representation with respect to the consequences or characterization (including
for purpose of tax withholding and reporting) of the payment of any compensation
or benefits hereunder under Section 409A of the Code and any similar sections of
state tax law.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.

 

BKFS II MANAGEMENT, INC. By:  

/s/  Michael L. Gravelle

Its:  

Executive Vice President, General

Counsel and Corporate Secretary

WILLIAM P. FOLEY, II     /s/  William P. Foley, II

 

15



--------------------------------------------------------------------------------

APPENDIX A

Position Title: Chairman of the Board

DUTIES AND RESPONSIBILITIES: Reporting to the Board, the Employee’s duties and
responsibilities include:

 

  1. member of the Company’s Board as Chairman;

 

  2. strategic planning and initiatives;

 

  3. mergers and acquisitions;

 

  4. business development;

 

  5. budget and long range planning advice;

 

  6. presiding over meetings of the Board and shareholders as Chairman of the
Board;

 

  7. planning the contents and agenda of such meetings with the assistance of
Company management;

 

  8. supervising the Company’s communications with its shareholders;

 

  9. participating in customer relations and public relations.